TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 8, 2021



                                     NO. 03-20-00376-CV


                    Texas General Land Office, and George P. Bush,
         named in his Official Capacity as Texas Land Commissioner, Appellants

                                               v.

                                  City of Houston, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory orders signed by the trial court on July 22, 2020. The

parties have filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.